Citation Nr: 0908312	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to April 
1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 2008 the veteran testified 
at a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the Board's offices in Washington D.C. 
 A transcript of the hearing has been associated with the 
veteran's VA claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that he current has PTSD as a result of 
several in-service stressors including personal assaults and 
threats made against his mother.

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App 128 (1997).

The provisions of 38 C.F.R. § 3.304(f) require that in the 
case of a claim for service connection for PTSD based on 
personal assault, VA provide the veteran with certain notice 
prior to denying the claim.  Patton v. West, 12 Vet. App. at 
280.  The veteran was furnished with several letters 
addressing aspects of the VCAA; however, these letters did 
not provide him of the provisions of 38 C.F.R. § 3.304(f).  
While this regulation was addressed in a statement of the 
case, as this claim must be remanded for other reasons, there 
is an opportunity to provide the required notice fully in 
accordance with the regulation.
In addition to the foregoing, the Board observes that the 
veteran reported at his hearing before the Board that he 
received treatment for "pain and stress" from a VA doctor 
in Oklahoma City, Oklahoma, in 1975 or 1978.  While the RO 
had previously requested records from the Oklahoma City VA 
Medical Center (VAMC), the request was limited to records 
from 1980 to 1985.  On remand, efforts should be made to 
obtain all pertinent treatment records from the Oklahoma City 
VAMC prior to 1980.  

Likewise, at his hearing the veteran reported recent 
inpatient treatment in a mental ward at a private medical 
facility in North Port, Alabama.  Records of this treatment 
are not presently associated with the claims folder.  On 
remand, efforts should be made to obtain all pertinent 
private treatment records identified by the veteran.  

In a September 2001 statement, the veteran reported that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA).  While the claims file 
contains a copy of the award notification letter, the medical 
records upon which the decision was based are not of record.  
The Court of Appeals for Veterans Claims has held that VA has 
a duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Remand is also required to ensure that all pertinent service 
personnel records are associated with the claims folder.  In 
this regard, the Board notes that the veteran has reported 
that his performance suffered during service as a result of 
his alleged assaults and that he received several Article 
15s.  While the RO requested personnel records from the 
National Personnel Records Center (NPRC) in May 2004, it does 
not appear that the request was complete.  The NPRC was asked 
to "furnish pages from the personnel file showing unit of 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside the U.S."  As such, the RO received 
the veteran' Enlistment Qualifications Record, which has been 
associated with the file.  However, copies of the veteran's 
reported Article 15s were not submitted.  On remand, the RO 
should make efforts to obtain all pertinent service medical 
records to include a complete copy of the veteran's "201 
file." 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ensure that all VCAA 
notice required by 38 U.S.C.A. § 5103a, 
38 C.F.R. § 3.159, and all subsequent 
interpreting authority are fully complied 
with.  See Dingess v. Nicholson 19 Vet. 
App. 473 (2006).  Notice should include 
all appropriate notification required for 
claims for PTSD based upon personal 
assault, including notification that an 
in-service personal assault claim may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).

2.  VBA should obtain from the SSA a copy 
of any disability determination the SSA 
has rendered for the veteran, as well as 
a copy of the records upon which the 
determination was based.  

3.  VBA should process another request 
for any additional available service 
personnel records for the veteran during 
his period of active military duty.  The 
request for personnel records should 
necessarily include the most encompassing 
search possible for any and all available 
personnel records including performance 
reports, disciplinary actions and 
anything else in addition to the usual 
"201 file."  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The veteran should also be 
notified of any negative results. 38 
C.F.R. § 3.159 (2008).

4.  After completion of the foregoing, a 
finding must be made as to any 
independently verified in-service 
stressors, including any alleged personal 
assault stressors for which any 
corroboration, including any types of 
corroboration deemed potentially 
acceptable pursuant to 38 C.F.R. § 
3.304(f)(3), has been obtained.

5.  Thereafter, if the VBA determines 
that a corroborated stressor is present, 
the veteran should be afforded an 
examination by a VA psychiatrist or 
psychologist knowledgeable in evaluating 
post-traumatic stress disorder, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review is accomplished.  A rationale 
should be provided for any opinion 
offered.  The examiner should address the 
following:  

a.  If an in-service stressor has 
been independently verified or a 
personal assault stressor has been 
otherwise corroborated, and PTSD is 
present, then is it at least as 
likely as not (i.e., to at least a 
50/50 degree of probability) that 
PTSD is due to an independently 
verified in-service stressor or an 
otherwise corroborated in-service 
personal assault stressor, or is 
such a causal relationship unlikely 
(i.e., less than a 50/50 
probability)?

b.  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

6.  Thereafter, VBA should readjudicate 
the issue on appeal. I f the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
